Danhof, C.J.
Defendants appeal as of right an order granting plaintiff summary disposition and ruling that plaintiff is entitled to supplemental wages based on a computation of "weekly net wage” under MCL 330.1113; MSA 14.800(113) that mirrors computation of "average weekly wage” under MCL 418.371; MSA 17.237(371). We reverse.
On May 26, 1987, plaintiff was assaulted by a mental health patient at defendant hospital where plaintiff was employed as a resident-care aide. Defendants voluntarily paid plaintiff workers’ compensation benefits pursuant to the Workers’ Disability Compensation Act, MCL 418.101 et seq.; MSA 17.237(101) et seq. Plaintiff’s "average weekly wage” was computed to be $492.64 pursuant to §371 of that act. On the basis of her tax-filing and dependent status, plaintiff actually received $316.24 weekly.
Plaintiff also filed for supplemental benefits under the Mental Health Code, MCL 330.1001 et seq.; MSA 14.800(1) et seq. Defendant Department of Mental Health calculated plaintiff’s "weekly net wage” under § 113 of the Mental Health Code pursuant to defendant Department of Management and Budget’s guidelines as $394.63. This amount was reduced by $316.24 (the amount plaintiff received under § 371 of the Workers’ Disability Compensation Act), resulting in a weekly supple*314mental benefit of $78.39 paid to plaintiff during the period she was off work.
Plaintiff subsequently filed suit seeking a declaratory judgment, asserting that the "weekly net wage” under § 113 of the Mental Health Code should be the same as "average weekly wage” under § 371 of the Workers’ Disability Compensation Act, i.e., $492.64 rather than $394.63, so that she was entitled to $176.40 a week in supplemental benefits ($492.64 minus $316.24).1
In this regard, plaintiff argues that benefits under both statutes should be computed under the same formula. This precise issue was addressed in Pringle v Ypsilanti Regional Psychiatric Hosp, 185 Mich App 446; 463 NW2d 144 (1990). We approve the reasoning and resolution of the issue as set forth in that opinion:
MCL 330.1113; MSA 14.800(113) uses the term "weekly net wage.” The circuit court judges held that this term was equivalent to the term "average weekly wage” as defined in MCL 418.371(2); MSA 17.237(371X2). We disagree. If the Legislature had intended to use that term, it could have done so, but it did not. MCL 330.1113; MSA 14.800(113) refers to full wages as well as weekly net wage. We believe that this indicates the Legislature’s intent to determine an assaulted employee’s compensation by his base salary (i.e., excluding overtime). Moreover, we believe that taking pica and tax deductions normally made in determining an employee’s net wage is appropriate given the Legislature’s use of the term "weekly net wage.” We also believe that this interpretation achieves the legislative purpose of supplementing an assaulted employee’s workers’ compensation so that he does not suffer financial hardship. In sum, defendants *315properly determined the respective plaintiffs’ weekly net wage. [185 Mich App 456.]
Here, too, plaintiffs supplemental benefits were properly calculated on the basis of plaintiffs "average weekly wage.” Accordingly, we reverse. We do not retain jurisdiction.

 The primary difference in the computations of weekly net wage (§ 113 of the Mental Health Code) and average weekly wage (§ 371 of the Workers’ Disability Compensation Act) is that the latter encompasses overtime worked, while the former does not.